COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Ignacio Martin Gonzalez v. The State of Texas

Appellate case number:    01-13-00901-CR; 01-13-00902-CR; 01-13-00903-CR

Trial court case number: 1377914

Trial court:              184th District Court of Harris County

Date motion filed:        January 12, 2015

Party filing motion:      Ignacio Martin Gonzalez

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Massengale, Brown, and Huddle


Date: January 29, 2015